t c summary opinion united_states tax_court j michael and susan l reimer petitioners v commissioner of internal revenue respondent docket no 10638-99s filed date john j morrison for petitioners jennifer l nuding for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number after concessions by respondent ’ the issues for decision are whether petitioners’ horse breeding operation was an activity engaged in for profit within the meaning of sec_183 whether petitioners’ water and air filtration operation was an activity engaged in for profit within the meaning of sec_183 whether petitioners are liable for additions to tax for failure to timely file returns under sec_665l1 a for the taxable years and and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 a for the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in montgomery illinois t respondent concedes that there is no addition_to_tax under sec_6651 due from petitioners for respondent further concedes dollar_figure of the sec_6651 addition_to_tax for due to respondent’s failure to credit petitioners with dollar_figure of withheld income taxes a petitioners’ background petitioners are husband and wife susan l reimer mrs reimer has had a lifelong passion for horses her parents have owned horses since her early childhood and she had a pony at the age of during high school mrs reimer entered her first horse show competition through participation in a 4-h program mrs reimer has continued to ride horses on her own since her early adulthood at the time of petitioners’ marriage approximately years ago mrs reimer owned her own horse mrs reimer was a preschool teacher during the years in issue j michael reimer mr reimer holds a bachelor’s degree in business administration he also completed some postgraduate courses although he does not hold a graduate degree during college he completed approximately hours of accounting courses in mr reimer began working for recticel foam corporation as vice president of sales and marketing when the corporation was bought in his position was terminated mr reimer while seeking new employment learned of a company called national safety associates nsa which privately marketed air and water filters this activity will be described in detail below in order to earn more income mr reimer looked for full- time employment in the fall of mr reimer was hired as an automobile salesman for borg pontiac he worked for borg pontiac until date when he again changed employment to village pontiac at village pontiac mr reimer started as a salesperson but quickly advanced to finance manager b nsa air and water filtration activity as stated above in mr reimer became involved with nsa after he lost his job with recticel foam corporation mr reimer attended a local nsa seminar that he became aware of through a newspaper advertisement nsa marketed air and water filtration devices and later educational goods through a direct marketing distributorship similar to the amway business model at first mr reimer was a distributor for nsa but rose to the next level of sales coordinator as a sales coordinator mr reimer had other distributors below him mr reimer conducted local seminars to sell products and recruit new sales coordinators and also attended regional and national conferences mr reimer recorded all nsa related business income and expenses in an outdated computer system which used 4-inch floppy disks petitioners upgraded their computers in and as a result mr reimer no longer has access to his business records pertaining to nsa on the floppy disks mr reimer reported income and business_expenses from the nsa activity on schedule c profit or loss from business beginning in late mr reimer decided that he would seek new full-time employment because he wanted to earn more money but would continue the nsa activity on a part-time basis he obtained - full-time employment with borg pontiac an automobile dealer and then at village pontiac another automobile dealer in mr reimer testified that he made a conscious decision to end his involvement with nsa mr reimer terminated the nsa activity either in or early in at the latest by writing a letter of termination and returning all remaining inventory to nsa mr reimer’s nsa activity was reported on schedules c for the tax years through as a secondary activity separate from petitioners’ horse breeding activity c horse breeding activity petitioners’ horse breeding operation first began around this activity was originally named j-mar arabians petitioners changed the name to summer’s end farm upon their move from ohio to oswego illinois in in petitioners purchased their first purebred arabian foal j-mar elbravado they thought j-mar elbravado would become a stallion and could be bred about years after the purchase of j-mar elbravado petitioners learned that the stallion had a cryptorchidism recessed testicle which rendered him useless for breeding petitioners had j-mar elbravado gelded in but they still continued to show him in arabian horse shows he was sold in either or for an undisclosed amount -- - petitioners decided to change the direction of their operation by going into mare breeding in the year that petitioners began their breeding activity and completed a schedule f profit or loss from farming for their horse breeding endeavor they purchased a second arabian horse emkay asmara asmara a yearling filly this horse was petitioners’ first breeding mare asmara was bred first with amerigo and a foal was born in which died several hours later asmara was then bred to bak owned by paramont arabians paramont paramont became interested in asmara and as a result petitioners worked out a trade arrangement whereby paramont would keep asmara in foal and petitioners would obtain a higher quality filly than asmara when petitioners had the veterinarian examine the paramont filly on their premises it was determined that the filly had a major breeding fault the filly was returned and petitioners received back asmara in foal the foal was born in but only lived for days petitioners brought asmara back to paramont for breeding paramont was interested in asmara because they had a potential buyer for her petitioners sold asmara to paramont and acquired ms bak in a mare born in on date petitioners entered into a mare lease agreement with keg arabian the keg arabian stallion named pattrone was bred to ms bak for the purpose of obtaining a marketable foal the first foal born in was parable keg arabian exercised the option under the lease agreement to keep the filly and petitioners had an option on the next foal ms bak was bred to pattrone again in a filly was born and she was named tender moment petitioners exercised their option and kept tender moment a third foal was born in date from breeding ms bak to pattrone this filly was named autumn eve petitioners sold autumn eve in for dollar_figure on date petitioners entered into a horse breeding agreement with grenier training center whereby they bred ms bak to their stallion azare a foal was born but was killed when hit by an automobile petitioners were not able to successfully breed tender moment on date petitioners entered into a horse breeding agreement with robert and elizabeth pasquesi to breed ms bak with their stallion named kamin the record is not clear whether any foal was born in the meanwhile sometime in petitioners purchased a mare named sassafras street sassafras for dollar_figure in sassafras was bred with pattrone and in a foal was born named j w venture in sassafras was bred with kamin and in a foal named kamin’s dark star was born in sassafras was bred with kamin and in a foal jessica’s melody was born - - j w venture was sold in and subsequently gelded in jessica’s melody was sold in for dollar_figure petitioners on date entered into a lease agreement with jim and jackie gully to breed ms bak and sassafras with two stallions of mr and mrs gully’s choice no foals were born in petitioners’ herd consisted of four mares ms bak sassafras tender moment and jessica’s melody the ages of these mares were and years respectively jessica’s melody was sold in for dollar_figure by the end of petitioners only had three mares d petitioners’ business plans in petitioners’ first business plan entitled j-mar arabians est business plan petitioners stated their objective as long term profit ‘optimization’ through careful practical well-planned program of investment in a quality stock for breeding and sale and to breed the perfect arabian horse - athletic elegance attached to their business plan was a 5-year plan financial spreadsheet and summary for the period to according to this plan petitioners would yield an annual positive cashflow starting in or year however petitioners’ plan stated an overall net_loss through of dollar_figure in the plan projected total assets worth dollar_figure - petitioners’ second plan entitled j-mar arabian sec_5 year plan - revised revised 5-year plan carried forward the overall net_loss of dollar_figure from the business plan and continued to make projections through at the end of petitioners projected assets worth dollar_figure and an overall net_loss of dollar_figure petitioners’ third business plan entitled j-mar arabian sec_5 year plan -- revision ii second revised 5-year plan also carried forward the projected net_loss of dollar_figure in from the revised 5-year plan as the starting point for the to projections according to the second revised 5-year plan petitioners would yield an overall net profit of dollar_figure in or year in petitioners drafted a proposed limited_partnership agreement for the purchase of a one-third interest in sassafras and tender moment by a third party included in the proposal are the following documents an estimated 5-year cashflow estimated fair_market_value of the horses sassafras valued at dollar_figure and tender moment valued at dollar_figure payment terms and cash reconciliation with depreciation this partnership was never formed petitioners’ financial projections were for the time period through even though their business plan was for the period through -- - petitioners’ next business plan is entitled summer’ sic end farm year plan financials business plan the business plan did not carry over the prior period’s net cumulative amount thus starting from scratch based upon the business plan petitioners projected a net profit in petitioners testified that the business plans were written within a year or two from the beginning of the time period covered in each plan petitioners did not conduct an income or expense summary based on actual amounts incurred or expended for any given time period petitioners stipulated that they did not revise any of the above business plans or financial projections after the plans were written bach plan also included an attached narrative summary of what occurred in the prior period petitioners printed business cards and brochures to promote the horse breeding activity petitioners also maintained a separate checking account for the horse breeding activity petitioners were members of various arabian horse associations during the years in issue including the international arabian horse association iaha and american horse shows association eb petitioners’ time and effort petitioners divided the work responsibilities for their horses mrs reimer handled most of the labor and the horses’ physical needs eg taking the horses out to pasture grooming feeding and cleaning out stalls daily while mr reimer handled all of the administrative duties eg maintaining farm records paying bills and preparing all tax returns during the years in issue both petitioners worked full-time outside of their horse breeding activity mrs reimer worked with the horses before and after returning from teaching preschool on weekdays in a typical week mrs reimer spent to hours a day maintaining the horses eg cleaning out the stalls feeding grooming and exercising the horses during weekends mrs reimer would complete all of the barn chores spending from to hours on saturday and sunday mrs reimer testified that she tracked each horse’s heat cycle ona calendar for breeding purposes however the calendar was not provided at trial mrs reimer is primarily responsible for training grooming and preparing the horses for show she rode the horses every day as part of their exercise and condition training for shows mr reimer assisted on occasion in preparing the horses for show which included warming up or riding the horses although mrs reimer exclusively rode the horses during a show mr reimer typically assisted mrs reimer about hour per day in the more labor intensive aspect of horse breeding in addition to the approximately hours per week of administrative duties although petitioners have four children the children have no interest in the horses and do not ride them f arabian horse shows petitioners regularly showed their horses in iaha sanctioned shows and non-iaha shows only horses that showed and placed in iaha sanctioned shows received points toward various rankings ms bak was awarded the supreme legion of merit in tender moment was awarded the legion for supreme honor and sassafras was awarded the legion of merit in their horses were trained primarily by mrs reimer as she does not trust her horses to most trainers ’ and have accumulated an impressive record during tender moment placed in separate arabian horse shows sassafras placed in separate arabian horse shows and jessica’s melody placed in arabian horse show the herd was not shown often in through participation in the horse shows mrs reimer was able to associate with the inner circle of trainers who worked for wealthy horse owners at horse shows mrs reimer intentionally warmed up her horses at the same time as trainers with more political power and knew many of them on a first name basis ms bak was the 110th arabian horse to reach the level of supreme legion of merit ‘ however mrs reimer hired a professional trainer during to train tender moment g appreciation of property the assets of petitioners’ horse breeding activity consist of the horses ms bak was purchased in for dollar_figure in ms bak was insured for dollar_figure in petitioners’ proposed partnership offering drafted by petitioners sassafras and tender moment were valued at dollar_figure and dollar_figure respectively at trial mr reimer estimated the collective value of ms bak tender moment and sassafras in to range between dollar_figure and dollar_figure no expert testimony was given at trial to support mr reimer’s valuations the insurance record valuation or the partnership offering valuation furthermore no estimated value was given for jessica’s melody which was sold in for dollar_figure h petitioners’ advisers petitioners consulted an accountant in when we set up the business petitioners showed the accountant their books_and_records and were purportedly told by the accountant that they could handle the record keeping themselves and that it would be a waste of money to hire the accountant according to mr reimer they did not discuss what amounts were deductible because mr reimer knew i could take the deductions mr reimer read the regulations and the internal_revenue_code and filed their returns based upon his research at times mr reimer consulted with the internal_revenue_service irs prior to the audit of this case petitioners were never audited by the irs i petitioners’ income and expenses petitioners do not recall whether their horse breeding activity ever resulted in any net_income the following is a summary of petitioners’ gross_receipts expenses and net losses from their nsa activity and horse breeding activity as reported on petitioners’ schedules f for the years year nsa activity horse activity combined operations gross expenses gross expenses gross expenses net gain receipts receipts receipts loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a n a big_number big_number big_number n a n a big_number big_number big_number big_number big_number n a n a big_number big_number big_number big_number big_number n a n a big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners also claimed cost_of_goods_sold of dollar_figure this amount represents other income including federal and state gasoline or fuel tax_credit or refund petitioners also claimed cost_of_goods_sold of dollar_figure petitioners also claimed cost_of_goods_sold of dollar_figure dollar_figure of this amount is from other income this amount represents sale of livestock of dollar_figure custom hire income of dollar_figure and other income of dollar_figure this amount represents sale of livestock of dollar_figure custom hire income of dollar_figure and other income of dollar_figure this amount represents sale of livestock of dollar_figure and custom hire income of dollar_figure horse breeding activity income received during years through includes sale of livestock custom hire income and other income including federal and state gasoline or fuel tax_credits or refunds the following is a table of petitioners’ w-2 income and federal income taxes withheld for federal income year w-2 income taxes withheld dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure total dollar_figure dollar_figure in mr reimer claimed exemptions on form_w-4 employee’s withholding allowance certificate in mr reimer also requested his employer village pontiac to apply a flat 10-percent federal and flat 2-percent illinois income_tax rate for payroll purposes in mr reimer requested his employer village pontiac to apply a flat 5-percent federal and flat 1l-percent illinois income_tax rate for payroll purposes j petitioners’ federal_income_tax returns and notice_of_deficiency petitioners timely filed their federal_income_tax return petitioners filed and were granted automatic extensions of time to file their and federal_income_tax returns their and returns were received by respondent on date and date respectively the postmark on the envelope containing the return was stamped date - the record does not contain a copy of the envelope in which petitioners mailed their return on petitioners’ federal_income_tax returns for and petitioners deducted schedule f expenses of dollar_figure dollar_figure and dollar_figure respectively petitioners also deducted schedule c expenses of dollar_figure and dollar_figure for tax years and respectively in a notice_of_deficiency for the and taxable years respondent determined that petitioners did not engage in their horse breeding activity or their nsa water and air filtration activity with an actual and honest objective of making a profit and that the expenses_incurred in connection with each respective activity were therefore deductible only to the extent of income earned from that activity respondent further determined that petitioners are liable for accuracy- related penalties for all years in issue and additions to tax for failure to timely file their and returns k discussion sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 - - if an individual engages in an activity without the objective for profit sec_183 generally limits allowable deductions attributable to the activity to the extent of gross_income generated by such activity sec_183 although it is sufficient if the taxpayer has a bona_fide expectation of realizing a profit regardless of the reasonableness of such expectation whether or not a taxpayer is engaged in the activity for profit depends on all the surrounding facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir greater weight is given to objective facts than to a taxpayer’s mere statement of intent 78_tc_642 affd without opinion 702_f2d_1205 d c cir the regulations set forth the following nonexclusive factors to consider in determining whether an activity is engaged in for profit these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if -- - any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1 b income_tax regs no one factor is conclusive 94_tc_41 we do not reach a decision by merely counting factors supporting each party’s position 70_tc_715 affd on another issue 615_f2d_578 2d cir petitioners bear the burden of proving that they possessed the required profit objective ’ rule a golanty v commissioner supra pincite smith v commissioner tcmemo_1997_503 affd without published opinion 182_f3d_927 9th cir respondent does not contest that the claimed deductions were incurred with respect to petitioners’ horse breeding activity and nsa activity but argues that petitioners did not engage in either activity during the years in issue with an intent to make a profit we agree because the parties argued their respective cases by addressing each of the nine criteria enumerated in the regulations we follow the same approach in our discussion manner in which the taxpayer carries on the activity in this respect relevant factors include whether petitioners maintained complete and accurate books_and_records and whether we note that sec_7491 is inapplicable in this case because petitioners’ examination commenced prior to date changes were attempted in order to improve profitability sec_1_183-2 income_tax regs petitioners maintained a record of the income and expenses related to their horse breeding activity but they did not provide evidence of a breakdown or break-even analysis of their overall horse breeding activity although petitioners created a business plan for their horse breeding activity it appears that they did not make decisions in accordance with the business plans projections or analyses of the costs required to carry on the activity in a profitable manner it seems unhelpful for petitioners to create and rely on a revised business plan based on earlier projections rather than actual expenses such reliance on projections that have no semblance to reality or to historical income and expense information is foolish although there is some indication that petitioners carried on the horse breeding activity as a separate business we do not think that petitioners carried on their activity in a businesslike manner petitioners’ nsa records were unretrievable due to a change and upgrade of software as such we are not able to review these purported records this factor favors respondent’s position the expertise of the taxpayer or their advisers a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be - - indicative of a profit objective sec_1_183-2 income_tax regs the fact that mrs reimer had experience in raising or maintaining horses prior to entering into the horse breeding activity does not alone show that the horse activity was engaged in with a profit objective see glenn v commissioner t c memo affd without published opinion 103_f3d_129 6th cir at the time they started the activity petitioners owned j-mar elbravado which introduced them to the business of arabian horse breeding petitioners also sought general advice from other breeders trainers and an accountant however there is no evidence that they reviewed the records of other breeding operations or sought specific advice as to how to make their operation profitable similar to the taxpayers in burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioners could not point to any evidence that demonstrated how they planned to reduce their losses the taxpayers’ failure to consult economic experts or develop an economic expertise themselves is another fact that indicates a lack of profit_motive nor could petitioners show how they monitored expenses or losses to enable them to make informed business decisions as to how to make their activity profitable this factor favors respondent’s position --- - the time and effort expended by the taxpayer in carrying on the activity the devotion of a great deal of personal time and effort by the taxpayer in carrying on an activity may indicate that it is engaged in for profit particularly if there are no substantial personal or recreational elements associated with such activity sec_1_183-2 income_tax regs mr reimer was employed full-time during and mrs reimer was also employed full-time as a preschool teacher during the years in issue mrs reimer worked on the horse breeding activity before and after school during the week and for to hours on saturday and sunday mr reimer worked on the administrative aspects of the horse breeding activity about to hours each week although the time and effort expended by petitioners on their horse breeding activity support a contention of profit objective we discern that petitioners derived substantial recreational benefit from the time they spent with their horses and with the community of horse people this factor is neutral expectation that assets used in the activity may appreciate in value an expectation that the appreciation in the value of the assets used in the activity will produce a profit when netted - against the losses from the operation of the activity may indicate a profit objective sec_1_183-2 income_tax regs petitioners testified that they expected their horses to increase in value they further testified that during the years in issue their herd could have sold for dollar_figure to dollar_figure however they did not provide any evidence besides their own belief of the value of their horses petitioners argue that the insurance coverage on ms bak of dollar_figure is third party evidence of the value of the horses we note that the insurance coverage was for ms bak in years prior to the earliest year in issue and petitioners failed to provide the actual policy showing the basis of this valuation even assuming their figure was the true market_value of their herd this would compensate them for only about one-quarter of dollar_figure their total losses_incurred from through to be profitable the horse breeding activity would need to produce future net_earnings and appreciation in an amount greater than dollar_figure petitioners failed to produce any evidence to show that their activity had a reasonable chance of recovering their reported losses see 45_tc_261 affd 379_f2d_252 2d cir this factor favors respondent’s position - - the success of the taxpayer in carrying on other similar or dissimilar activities the fact that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs mr reimer is a well-educated and smart businessman upon entering the automobile sales industry he advanced quickly from a salesperson to a financial manager he also used his skills to participate in the administration of various horse breeding shows including writing scripts for the shows however despite his ability to make contacts with others in the horse breeding industry petitioners have consistently failed to make this activity profitable mr reimer’s efforts in the water and air filtration activity also failed to be profitable even with mr reimer’s business experience and ability we do not find that he applied such experience to their horse breeding activity to make it profitable this factor favors respondent’s position the taxpayer’s history of income or losses with respect to the activity a history of income losses and occasional profits from an activity may indicate a profit objective 72_tc_28 startup losses and losses that result from unforeseen circumstances do not necessarily show that a profit objective was lacking 72_tc_659 petitioners argue that their horse breeding activity did not begin until just prior to the purchase of emkay asmara mr reimer testified that he could not recall whether the horse breeding activity generated any net profit prior to and the record shows that they failed to make a profit from through it appears that any minimal income generated from through came from other income including fuel tax_credits or refunds from through petitioners generated sale of livestock income of dollar_figure about one-third of the losses claimed in the time period custom hire income of dollar_figure and other income of dollar_figure the magnitude of the losses in comparison with the revenues is an indication that petitioners did not have a profit objective see burger v commissioner tcmemo_1985_523 at trial mr reimer testified that he would not have entered the nas activity if he did not intend to make a profit he further testified that he made many sales enough to keep us alive however the returns from through the year for the purpose of this opinion it 1s not necessary to decide whether the activity began in or because the years in issue are well beyond the seventh year in the activity see sec_183 - - petitioners ended the activity show that only losses were carried this factor favors respondent’s position the amount of occasional profits if any which are farned an occasional small profit from an activity that generates otherwise consistently large losses may not be determinative that the activity is conducted for profit although an occasional substantial profit may indicate a profit objective sec_1 b income_tax regs from through at least years of operation petitioners’ horse breeding activity has never produced a profit see mckeever v commissioner tcmemo_2000_288 petitioners failed to prove that they earned a profit from the nas activity from through the year they terminated the activity however in reviewing petitioners’ returns in the record through we note that petitioners deducted gross_receipts of dollar_figure costs of good sold of dollar_figure and expenses of dollar_figure thus yielding a net_loss of dollar_figure this factor favors respondent’s position the financial status of the taxpayer the lack of substantial income from other sources may indicate a profit objective sec_1_183-2 income_tax regs conversely substantial income from other activities may - - indicate the lack of a profit objective especially where the losses from the activity produce a tax_benefit id petitioners reported form_w-2 income in the respective amounts of dollar_figure dollar_figure and dollar_figure for and petitioners claimed net losses from the horse breeding and nas activities of dollar_figure dollar_figure and dollar_figure for and respectively thus petitioners reduced their taxable_income by approximately percent in percent in and percent in and accordingly their tax_liability was reduced this factor favors respondent’s position blements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objection sec_1_183-2 income_tax regs while neither petitioner rides the horses purely for pleasure petitioners acknowledge that they both derived personal pleasure in working with horses and horse breeding mrs reimer trained the horses for show and derived much pleasure and pride in seeing her hard work result in iaha sponsored awards she also enjoyed being in the inner circle of horse breeders and trainers with highly political connections the court has recognized that unquestionably an enterprise is no less a ‘business’ because the entrepreneur gets -- p7 - satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner supra because petitioners derived substantial personal pleasure from their horse breeding activity including showing their horses this factor favors respondent l conclusion considering all the facts and circumstances we find that petitioners’ horse breeding activity was not engaged in for profit within the meaning of sec_183 in reaching our decision we have considered the factors listed in sec_1 b income_tax regs all arguments presented by the parties and the unigue facts of this case petitioners engaged in their horse breeding activity for at least years with a net_loss of at least dollar_figure during through petitioners did not generate a profit or even come close to doing so during any of the years in issue we do not guestion petitioners’ dedication to their horses but based upon the totality of the circumstances and the objective facts petitioners’ arguments are unsupportable that their horse activity was engaged in for profit petitioners did not prepare for the economic realities of the horse breeding business as - - reflected in their inability to realize a profit in a meaningful time period although they followed some business formalities they failed to plan and project a reasonable method of turning their activity into a profitable enterprise the facts and evidence in this case lead us to conclude that during the years in issue petitioners were unreasonably willing to sustain massive losses in spite of their improbability of profits we further find that petitioners failed to prove that their nas activity was engaged in for profit petitioners offered very little evidence to support their contention that the nas activity was maintained in a business like manner that profits were ever sustained or that they had a plan to make this venture profitable we hold that respondent’s disallowance of petitioners’ losses is sustained m sec_665l a addition_to_tax respondent determined additions to tax as a result of petitioners’ failure to timely file their respective tax returns for tax years and sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month sec_6651 an additional percent is imposed for each month or fraction thereof in which the - - failure_to_file continues to a maximum of percent of the tax id the additions are applicable unless petitioners establish that their failure to timely file the returns was due to reasonable_cause and not willful neglect id if petitioners exercised ordinary business care and prudence and were nonetheless unable to file their returns within the date prescribed by law then reasonable_cause exists sec_301 l c proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioners timely filed and were granted automatic extensions to file their respective and federal_income_tax returns on date and date respectively petitioners’ returns were filed with the kansas city missouri field_office on date and date respectively the postmark on the envelope attached to their return shows a date of date we find that petitioners timely filed their federal_income_tax return sec_7502 accordingly petitioners are not liable for the addition_to_tax under sec_665l a for petitioners’ envelope in which their return was mailed was not available in the record mr reimer testified - - that he mailed their return on date the burden is on petitioners to prove that their return was filed on time or that the failure is due to reasonable_cause and not willful neglect 980_f2d_1134 7th cir affg tcmemo_1991_127 petitioners’ self-serving testimony that they mailed the return on date without more is insufficient to overcome this burden accordingly petitioners are liable for the addition_to_tax under sec_6651 for the tax_year n sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 respondent argues that petitioners’ treatment of the horse activity and nas activity expenditures as business expenditures was negligent or an intentional disregard of rules or --- - regulations petitioners sought the advice of one accountant sometime in the 1970s as they were entering the horse breeding activity mr reimer also intentionally altered his federal_income_tax withholding in full anticipation of the massive losses they were claiming in each respective year we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for each year in issue we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
